 
Exhibit 10.1
 
19 November 2012


BORROWER:
Tucows.com Co. (Nova Scotia)
   
GUARANTORS:
Corporate Guarantee signed by Tucows (Delaware) Inc, and Tucows Inc.,
   
LENDER:
Bank of Montreal
 
   
CURRENCY:
All amounts herein are expressed in Canadian Dollars unless otherwise specified.
   
Credit Facility #1
Demand Loan Revolving (“DLR”)
(R)
 
Amount
Advances under Fac. 1 & 2 not to exceed USD$14,000,000 (CAD $14,854,000 @ 1.061)
   
Loan Purpose
The Facility shall  be used by the Borrower for the following:
i. To finance Permitted Acquisitions; and
 
ii. To finance repurchase of shares of the Borrower
 
Provided that the Borrower is at such time within the covenants and no event of
default is occurring or will occur as a result of such a transaction.
   
Availability
US Base Rate based loans
Drawdowns will be available in multiple draws limited to the loan purpose stated
above in any given year. All balances outstanding under this Facility shall be
fully repaid within 30 days of December 31st of each year end (that being the
Company’s fiscal year end) through an equivalent advance under Facility 2.
One time funded share repurchase of up to $10,000,000 via Dutch Auction to be
completed by [March 31, 2013]; at all other times, funded share repurchases are
not to exceed $2,000,000 at any time within the global $14,000,000 authorization
for Facilities 1 & 2.
   
Interest Rate
U.S. Base Rate + 1.25%
   
Repayment
Interest only payments made monthly in arrears.
   
Standby Fees:
0.20%. Payable on the undrawn available aggregate under Facility 1&2. This fee
is payable quarterly in arrears.
       
Facility #2
Demand Loan Revolving, Reducing (DLRR)
   
Amount
Advances under Fac. 1 & 2 not to exceed USD$14,000,000 (CAD $14,854,000 @ 1.061)
   
Loan Purpose
To term out acquisition advances and the Borrower’s share repurchases previously
funded under Facility #1.
   
Availability
Advances made annually will be for the sole reason of terming out the
outstanding advances under Facility #1 within 30 days of December 31st of each
year.
At the Borrower’s option by way of:
i. US Base Rate
 
ii. LIBOR with terms of 3 or 6 months subject to availability of funds with
minimum draws of USD $100,000 and multiples of $50,000 thereafter. Repayment
permitted only on rollover date.

 
 
 

--------------------------------------------------------------------------------

 
19 November 2012
 
 
Repayment
Equal monthly principal payments plus interest.
   
Voluntary Repayment
Loans bearing interest based on US$ Base Rate may be prepaid at any time without
penalty with 1-3 days written notice. LIBOR cannot be prepaid.
   
Amortization
48 months
   
Interest Rate
i. US Base Rate + 1.25%
 
ii. LIBOR + 2.50%
   
CREDIT FACILITY #3 (R)
Operating Demand Loan (“ODL”) &/or Commercial Letter of Credit (“CLC”)
   
AMOUNT:
US$1,000,000 * 1.061 (Nominal Conversion factor) = CAD$1,061,000
 
CLC: Max 1 yr term (subject to renewal). Standard terms and fees to apply.
LOAN PURPOSE:
Operating Requirements
   
AVAILABILITY:
To be available in Canadian or US Dollar equivalent. Not subject to Margin.
   
REPAYMENT:
Direct advances are to fluctuate widely with periodic clean-up on a minimum
annual basis. Interest is payable monthly in arrears.
   
INTEREST RATE:
BMO Bank of Montreal U.S. Base Rate + 1.25% payable monthly in arrears.
   
FACILITY FEES:
A monthly monitoring fee of $500.00 in regards to the provision of the facility.
This does not include standard transaction charges for account activity.
       
Facility #4 (R)
Treasury Risk Management Facility.
   
Amount
US$3,500,000 * 1.061 (Nominal Conversion factor) = CAD$3,714,000
   
Loan Type:
Settlement risk line to assist with hedging US$ exposure via FEFC and / or
Currency options. Maximum 18 month contracts at market rates. Proper facility
parameters in place with regards to deemed risk, replacement risk, and
settlement risk confirmed by FX Group BMO Capital Markets.
   
LOAN PURPOSE:
To manage / hedge exposure to US Dollar currency fluctuations.
   
REMUNERATION:
Priced at market rates as advised by BMO Capital Markets
       
SETTLEMENT RISK
$3,500,000 Settlement Risk line for settlement of FEFC; No draws permitted.
Represents the maximum face value of maturing FEFC on any given day.
   

 
Note: Applicable interest rates shall increase by 200bps upon the occurrence of
and during continuance of an event of default.
Note:  All interest rates and fees shall be calculated on a 365 or 366 day basis
as appropriate. All LIBOR advances shall be calculated on a 360 day year with
interest payments payable the earlier of note maturity and quarterly.
 
 
 

--------------------------------------------------------------------------------

 
19 November 2012
 
 
Structuring Fee
A fee of $25,000 shall be payable at Closing.

 
Representations and Warranties
 
Those usual and customary for transactions of this type, including but not
limited to (a) confirmation of corporate status and authority, (b) no material
adverse change, (c) no existing security interests (d) compliance with laws
including environmental laws and regulations and other environmental matters,
and (e) payment of taxes.


Consolidated financial statements of Tucows Inc. must reflect, at all times, no
less than 85% of assets and EBTIDA of the borrower or its secured subsidiaries.


Conditions Precedent to Current Closing
 
1.       
Completion of amended and revised loan and account documentation;

2.       
Payment of fees and expenses;

3.       
No material adverse change since the date of the latest financial statements
provided to the Lender; and

4.       
Such other conditions as the Lender may reasonably request.

 
Conditions Precedent for Funding under Facility #1
 
1.       
With respect to any acquisition:

 
o  
Description of acquired business, business rational for acquisition, timing and
pro-forma covenant calculations indicating the Borrower is in compliance with
all financial covenants based on the most recent quarterly financial statements
both before and after making subject draw, and any other financial information
the lender may require;

 
o  
Acquisitions must be accretive to EBITDA and not deemed hostile by the target;

 
o  
Any indebtedness of the target is repaid upon closing and all encumbrances
discharged (subject to permitted baskets);

 
o  
First ranking security (GSA) to be provided over the assets of any target
acquisition within 30 days of acquisition closing;

 
o  
Such other documents the Lender may reasonably request to ensure the Bank is not
at a legal, environmental, reputational or financial risk.

 
2.       
No material adverse change in the business, operations, properties, or prospects
of the Borrower taken as a whole, or in the rights and remedies of the Lender;

 
3.       
All representations and warranties being true and correct in all material
respects;

 
4.       
No material adverse change;

 
5.       
Timely receipt of notice of borrowing.

 
Permitted Acquisitions
 
Acquisitions must be permitted with the prior written consent of the Bank**
provided that:
 
i.       
No default or event of default exists;

 
ii.       
Acquisition is related to the Borrower’s existing lines of business (but may be
in a new vertical market or new jurisdiction);

 
iii.       
Acquisition is not hostile;

 
iv.       
Borrower is in compliance with all covenants and representations and warranties
under the Offer Letter and will remain in compliance as a result of the
completion of the acquisition.

 
 
 

--------------------------------------------------------------------------------

 
19 November 2012
 
 
Reporting
Requirements:
Quarterly (within 45 days of quarter end):

 



 
Internally prepared quarterly consolidated financial statements of the Tucows
Inc. (includes Borrower), supported by Management Discussion and Analysis
including variance analysis providing explanations for material variances
between actual results and projections presented to the Bank. Signed by the
Borrower quarterly compliance certificate will confirm all financial covenant
positions.





Annually (within 120 days of fiscal year end):
 
1.       
Audited annual consolidated financial statements of Tucows Inc. (includes
Borrower),  supported by Management Discussion and Analysis including variance
analysis providing explanations for material variances between actual results
and projections presented to the Bank;

 
2.       
Signed compliance certificate confirming all financial covenant positions;

 
3.       
Certified aged accounts receivable and accounts payable lists;

 
4.       
Annual consolidated business plan of Tucows Inc. (includes Borrower), for the
next fiscal year, comprising of a minimum of a balance sheet, income statement
operating budget, cash flow statement, capital and/or lease expenditures
schedule, tax liabilities, and major assumptions utilized to be provided no
later than 15 days prior to the end of the then current fiscal year.

 

Accounting Terms
GAAP:
Except as otherwise expressly provided herein, all terms of accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time. All calculations of the components of financial information for
the purposes of determining compliance with the financial ratios and financial
covenants contained herein shall be made on a basis consistent with GAAP in
existence as at the date of this Agreement and used in preparation of the
consolidated financial statements of the Borrower. Upon adoption by the Borrower
of International Financial Reporting Standards (IFRS), or in event of a change
in GAAP, the Borrower and the Bank shall negotiate in good faith to revise (if
appropriate) such ratios and covenants to give effect to the intention of the
parties under this agreement at the closing date, and any new ratio or covenant
shall be subject to the approval of the Bank.  In the event that such a
negotiation is unsuccessful, all calculations thereafter made for the purpose of
determining compliance with the financial ratios and financial covenants
contained herein shall be made on a basis consistent with GAAP in existence at
the closing date.



 

Financial Covenants:
At all times, the Borrower will observe and maintain the following financial
covenants based on the Borrower’s consolidated financial statements (to be
calculated on a rolling 4-quarter basis unless otherwise indicated).



 
1.       
Maximum Total Funded Debt to EBITDA: 2.00:1.



2.       
Minimum Fixed Charge Coverage: 1.20:1.



3.       
Maximum Annual Capital Expenditures capped at $3,600,000 per annum, based on
management forecast, and to be reviewed on an annual basis. Subject to covenant
compliance both before and after such expenditures. Any additional amounts will
be considered based on the Bank’s satisfactory review of the Borrower’s capital
expenditure budget, to be submitted annually.



Definitions:
EBITDA = Earnings as defined in the Company’s consolidated financial statements
prepared in accordance with Generally Accepted Accounting Principals (GAAP)
before cash interest expense (i.e. accrued interest gets added back), taxes on
earnings, depreciation and amortization, but excluding dividend, interest and
extraordinary or non-recurring other income as set out in the financial
statements (such latter items to be agreed-upon by BMO).

 
 
 

--------------------------------------------------------------------------------

 
19 November 2012
 
 
 
Senior Funded Debt = the credit facilities hereunder and all interest bearing
debt not subordinated to the credit facilities hereunder.  For greater clarity,
Senior Funded Debt shall include, but not be limited to capital leases,
guarantees and PMSIs but will exclude any settlement risk associated with
forward contracts.



 
Total Funded Debt = Senior Funded Debt plus sub-debt (if applicable), but
excluding investor sub-debt where rights of acceleration are prohibited until
full repayment of the senior debt hereunder, as set out under an inter-creditor
agreement with the senior debt lenders hereunder, and will also exclude any
settlement risk associated with forward contracts.



 
Fixed Charge Coverage Ratio = EBITDA less cash taxes paid or  payable in that
period, less unfunded capital expenditures, less unfunded share repurchase and
less cash dividends paid and any other cash distributions, divided by the
aggregate of fixed principal repayments and cash interest expenses payable in
respect of Total Funded Debt.





Non-Financial Covenants:


Usual, including maintenance of insurance, payment of taxes, disposition of
major assets, compliance with statutes and with environmental standards,
Reporting Requirements as set out above, notices of default on a timely basis,
no material judgments, access to books and records, no assumption of additional
debt or guarantee obligations by the Borrower except for leases and/or purchase
money security interests entered into with respect to capital expenditures to a
maximum of the covenant limits hereunder in any consecutive 12-month period, and
no payment of dividends.  The Borrower shall comply with all material laws
(including environmental) and maintain its assets and property in good working
condition and maintain satisfactory insurance.


So Long as the Borrower is indebted to the Lender, the Borrower and/or Corporate
Guarantors agree that without the prior written consent of the Lender acting
reasonably:


Amalgamation and Mergers. The Borrower and/or Corporate Guarantors shall not
amalgamate merge or reorganize with any corporation without the prior written
consent of the Lender, which consent shall not be unreasonably withheld if any
contemplated amalgamation or merger meets the criteria as defined within
Permitted Acquisitions.
 
Change of Control.
There shall be no change in control of the Borrower and /or Corporate Guarantors
without the prior written approval of the Lender which shall not be unreasonably
withheld. Notwithstanding the foregoing, changes in the ownership of the issued
and outstanding shares of the company, as the case may be, shall be permitted if
such changes do not affect the control exercised directly or indirectly on the
Borrower and/or Corporate Guarantors.
 
Assets Subject to Security.  The Borrower and/or Corporate Guarantors shall not
in any fiscal years, sell, alienate, assign, lease or otherwise dispose of any
fixed asset, machinery, equipment or immovable property subject to the Security
unless in the normal course of business;


Corporate Distributions. The Borrower and/or Corporate Guarantors shall not make
subrogated loan principal or interest payments, dividend payments, principal
payments on shareholder advances in any fiscal year if, as a result of such
distributions the Financial Covenants are breached or would be by the making of
such distributions which, but for the lapse of time or giving notice, or both,
would constitute a breach of its Financial Covenants contemplated herein. All
permitted distributions may be made annually on the basis of the most recent
annual Financial Statements of the Borrower;


Negative Pledge. Except for permitted encumbrances, the Borrower and/or
Corporate Guarantors shall not create, assume or permit to exit any security
interest, charge or other encumbrances on any of its assets, revenues and on its
properties ranking or purporting to rank prior to or pari passu with or after
the Security;


Permitted Debt. The Borrower and/or Corporate Guarantors shall not incur any
debt other than the Lender’s credit facilities. Any renewal, extension or
refinancing of the debts mentioned in this paragraph will be permitted provided
that the principal amount of such Debt shall not be increased nor shall the
security granted in relation thereto be extended to cover additional property or
to secure additional Debt. The Borrower and/or Guarantors shall not incur any
new Debt or new operating leases if the Borrower is in breach of its Financial
Covenants. If any Breach of covenants has occurred and is continuing, The
Borrower and/or Corporate Guarantors may not incur any new debt including,
without limitation, Subordinated Debt.
 
 
 

--------------------------------------------------------------------------------

 
19 November 2012

Security:


Currently Held:
1.  
LF130 Ontario Security Agreement (P.P.S.A.). Signed by Tucows.com Co. PPSA file
No. 637354656.

2.  
Guarantee (Guaranty) for Indebtedness of a Corporation signed by Tucows (
Delaware) Inc.

3.  
Security Agreement by Tucows ( Delaware) Inc.

4.  
Guarantee (Guaranty) for Indebtedness of a Corporation.  Signed by Tucows Inc.

5.  
Security Agreement by Tucows Inc.

6.  
Guarantee for Indebtedness of a Corporation. Signed by Mailbank Nova Scotia Co.

7.  
LF 130 General Security Agreement signed by Mailbank Nova Scotia Co.

8.  
Loan Agreement signed by Tucows.com Inc. Borrower and Bank.

9.  
LF 44 Guarantee for indebtedness of a Corporation signed by Tucows Domain
Holdings Co. in favour of Tucows.com Co.

10.  
LF130 Ontario Security Agreement. Registration File No. 637507458.

11.  
Guarantee (Guaranty) Indebtedness of a Corporation. Signed by Innerwise

12.  
Security Agreement by Innerwise Inc.

13.  
Estoppel Letter from HSBC to Bank of Montreal.

14.  
Assignment of fire insurance policy.

15.  
Solicitors favourable letter of opinion.

16.  
Environmental checklist/indemnity (copy only).

17.  
Copy of final executed purchase and sale agreement.

18.  
Confirmation of ICANN Accreditation.

19.  
LF 823 U.S.Dollars base rate Loans-Promissory Note.

20.  
Executed Purchase and Sale Agreement.

21.  
Executed Offer Letter.

22.  
Letter of Acknowledgement. Tucows ( Delaware) Inc, Tucows Inc, to sign
indicating current corporate guarantee to support increased advances.

23.  
Letter of Acknowledgement outlining the temporary waiver of the cap on share
repurchases until March 31, 2011.

24.  
Promissory Notes in the amount of $4MM.



To be obtained:
1.  
Relevant documentation reflecting increase in corporate guarantee to $19,269M.

2.  
Guarantee in a form acceptable to the Lender for any subsidiaries not included
in current security package: Ting Inc. (Delaware).

3.  
Signed updated terms sheet.



Expiration:
This term sheet shall be open for Acceptance by the Borrower until November 30,
2012.  At that time, the Lender shall have no obligation to fund the increases
to Facilities 1 and 2 proposed herein.



Evidence of  obligations (noteless advances)


The Lender may, but shall not be obliged to, request the Borrower to execute and
deliver from time to time such promissory notes as may be required in order to
evidence its Obligations in connection with the Facilities.  The Lender shall
open and maintain, in accordance with its usual practice, an account or accounts
evidencing such Obligations, and the information entered in such accounts shall
be deemed to be prima facie correct.
 
 
 

--------------------------------------------------------------------------------

 
19 November 2012

 

   
Bank of Montreal
___________________________     ____________________________
Per:                                                      Per:
         Director                                               Senior Manager
This Terms and Conditions is accepted as presented
this ________ day of ________________, 2012
Tucows.com Co.
Per: ___________________________________
                                 Name/Title
Per: ___________________________________
                                 Name/Title


